HALL, Chief Justice:
Plaintiff brought this action to recover for injuries sustained while a guest passenger in a jeep operated by defendant that rolled over while attempting an off-road hill climb.
The trial court granted summary judgment in favor of defendant in reliance upon the Guest Statute, U.C.A., 1953, § 41-9-1. Plaintiff appeals, and defendant cross-appeals the court’s denial of his motion to dismiss a second cause of action based on intoxication and willful misconduct.
Malan v. Lewis, Utah, 693 P.2d 661 (1984), determines the Guest Statute to be unconstitutional. We therefore vacate the judgment of the trial court and remand this case for trial. No costs awarded.
STEWART, HOWE, OAKS and DURHAM, JJ., concur.